Citation Nr: 0615106	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-35 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as due to undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea, 
including as due to undiagnosed illness.  

3.  Entitlement to service connection for muscle spasm, 
including as due to undiagnosed illness.  

4.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness.  

5.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness.  

6.  Entitlement to service connection for intervertebral disc 
protrusion at L4-5 and prolapse at L5-S1.  

7.  Entitlement to service connection for blood poisoning.  

8.  Entitlement to service connection for Lou Gehrig's 
Disease (Amyotrophic Lateral Sclerosis (ALS)).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The 
case was subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.  




FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The medical evidence shows the veteran currently has 
fibromyalgia manifested by tender and painful muscles, 
constant fatigue, and joint pains requiring continuous 
medication.  

3.  The medical evidence shows the veteran does not currently 
have sleep apnea.  

4.  The medical evidence shows that muscle spasms were not 
experienced during service.  The veteran has been diagnosed 
since service with generalized muscle fasciculations, but 
there is no medical evidence this manifestation causes 
significant impairment - that is, to a compensable degree.  

5.  The medical evidence shows the veteran has constant 
fatigue, but this symptom is part and parcel of his 
fibromyalgia.  

6.  The medical evidence shows the veteran has joint pain in 
several major joints, but this symptom also is part and 
parcel of his fibromyalgia.  

7.  The medical evidence shows the veteran has intervertebral 
disc protrusion at 
L4-5 and prolapse at L5-S1 that was first manifest several 
years after his separation from military service.  There is 
no medical evidence indicating this disorder is in any way 
related to his military service. 

8.  The medical evidence shows the veteran sustained two 
insect bites during service, one of which required 
hospitalization.  There is no evidence he currently has any 
residuals of blood poisoning that had its origin in service.  

9.  The medical evidence does not show the veteran has ever 
had Lou Gehrig's Disease.  


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf War veteran.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  

2.  The veteran's fibromyalgia was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  

3.  Sleep apnea was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  

4.  Muscle spasm was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  

5.  Fatigue was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  

6.  Joint pain was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).  

7.  Intervertebral disc protrusion at L4-5 and prolapse at 
L5-S1 was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

8.  Blood poisoning was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

9.  Lou Gehrig's Disease was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of May 2002 and October 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His private treatment records through December 2005 have been 
obtained and he was provided two compensation examinations.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered 
the claims in October 2002, not until after sending the 
veteran VCAA letters in May and October 2002.  Consequently, 
he received VCAA notice before the adjudication of his 
claims.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

All of the veteran's claims in this case are for service 
connection, and he received VCAA notice concerning the 
requirements of establishing his entitlement to this benefit.  
But he was not provided notice of what type of information 
and evidence was needed to obtain an increased (i.e., higher) 
rating or effective date if this benefit is granted.  
Although he was not provided notice concerning the downstream 
rating and effective date aspects relating to the issue of 
service connection for fibromyalgia, the Board is granting 
this claim, so the RO will have an opportunity to cure this 
error before assigning the initial rating and effective date 
for this disability.  And as for all of the remaining claims 
- which will be denied, this in turn obviates the need to 
provide VCAA notice concerning the rating and effective date 
elements because the denial renders these additional issues 
moot.  So considering all of this, there is no prejudicial 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence shows a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster 
of signs or symptoms.   



(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   

(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed 
below, provided that such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 
 
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
 
For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
 
For the purposes of this section, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to:  

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system 
(upper or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The record shows the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, so he has 
qualifying service.  The determinative issue, then, is 
whether any of the conditions claimed are attributable to his 
military service, including the time he spent overseas during 
that conflict.

Fibromyalgia 

The veteran's service medical records (SMRs) reflect several 
notations of thoracic and cervical muscle strain that was 
treated symptomatically.  It should be noted that he 
sustained several injuries to his neck and cervical spine 
during service, including fractures of the cervical spine and 
first thoracic vertebra (C1).  Service connection already has 
been established for the residuals - including headaches of 
the neck and cervical strain.  The veteran has a separate 10 
percent rating for that disability.  So the Board need only 
consider the extent he may have additional symptoms from 
fibromyalgia, that is, apart from those already compensated.

Several examiners since the veteran's separation from 
service, from July 2002 to December 2005, have listed 
diagnoses of myopathy or fibromyalgia.  In particular, an 
examiner in August 2002 stated the veteran fulfilled two of 
the three criteria for that diagnosis, including pain in at 
least three regions of his body lasting for at least three 
months with at least 11 of the 18 tender points tested.  The 
examiner also indicated the veteran had a chronic, recurring 
pain syndrome in his entire spine and large joints, which he 
suspected was a manifestation of fibromyalgia syndrome.  In 
addition, the examiner noted the veteran used symptomatic 
therapy, i.e., medication, to alleviate his pain.  Finally, 
the examiner stated there were functional complaints, 
including a general degree of fatigue.  No pronounced 
vegetative symptoms were found, however.  

Giving the veteran the benefit of the doubt, as required by 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that the medical evidence shows a diagnosis of fibromyalgia 
as well as objective signs of the disease, as required under 
§ 3.317.  Further, the Board finds that the medical evidence 
indicates this condition is at least 10 percent disabling.  
Therefore, the Board concludes the requirements are met 
for service connection for fibromyalgia and its attendant 
symptoms (e.g., tender and painful muscles, constant fatigue, 
multiple-joint pain requiring continuous medication, etc.).  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Sleep apnea

The service medical records are completely devoid of any 
evidence of complaints (relevant symptoms, etc.), clinical 
findings, or diagnosis indicative of sleep apnea.  

A private examiner in June 2000 stated that a sleep study had 
confirmed the diagnosis of sleep apnea, and the examiner 
indicated the veteran had experienced symptoms for the 
previous one and a half years - which, if true, means since 
about 1998 or thereabouts.  A repeat sleep study in January 
2001 again confirmed the diagnosis.  

An examiner in August 2002, however, wrote that, although the 
veteran had a history of sleep apnea, there was no current 
indication for this diagnosis.  And no examiner has since 
listed a diagnosis of sleep apnea or reported symptoms or 
objective clinical findings suggestive of this condition.  
Although the veteran's 


wife is competent to report her observations of him - such 
as in an October 2002 statement wherein she reported he had 
problems with "breathing brakes (sic) at night" - she is 
not competent to render a medical diagnosis.  See again 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board accords great probative weight to the opinion of the 
August 2002 examiner - who provided a comprehensive report 
- that a diagnosis of sleep apnea was not warranted.  
Consequently, the evidence, as a whole, indicates this claim 
may not be granted.

Keep in mind the veteran's service medical records do not 
show he had sleep apnea while in the military - even 
prodromal (early) indications of the condition, and the 
medical records concerning his evaluation and treatment since 
service do not indicate the sleep apnea initially diagnosed 
after service was in any way related to his military service 
- as opposed to, for example, any number of other possible 
unrelated factors.  More importantly, though, the medical 
evidence does not show he presently has sleep apnea, and this 
is perhaps the most fundamental requirement for establishing 
his entitlement to service connection, i.e., proof he 
currently has this condition claimed.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 
F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

By all accounts, any sleep apnea the veteran may have had 
after service resolved, inasmuch as no examiner has diagnosed 
this disorder since January 2001 (more than 5 years ago), and 
since the August 2002 examiner specifically stated there was 
no current indication for this diagnosis.  Consequently, for 
these reasons and bases, the Board concludes that service 
connection for sleep apnea is not established, either on the 
basis of direct incurrence in service, 38 U.S.C.A. §§ 1110, 
1131, or alternatively under the provisions of § 3.317 since 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Muscle spasm

The veteran's service medical records do not mention any 
complaints of muscle twitching or spasm, other than in his 
cervical area.  

Several medical examiners since service have recorded the 
veteran's complaint of generalized muscle fasciculations and 
have listed this as a diagnosis.  And his wife stated in 
October 2002 that he had problems with "extreme muscle 
spasm."  Nevertheless, no medical examiner since service has 
observed or reported any objective clinical indications of 
muscle spasms.

Because there is no medical evidence the veteran developed 
any chronic disorder manifested by muscle spasm during 
service, service connection on the basis of direct service 
incurrence is not established.  38 U.S.C.A. §§ 1110, 1131.  
Moreover, although medical examiners since service have 
listed a diagnosis of generalized muscle fasciculations, none 
has reported objective manifestations of such a disorder and, 
more importantly, there is no medical indication that any 
disorder manifested by muscle spasms causes a compensable 
degree of impairment.  Hence, he does not have a qualifying 
chronic disability to establish service connection under the 
alternative provisions of § 3.317.  

Also bear in mind that, to the extent the veteran experiences 
tenderness and pain in his muscles, this has been medically 
attributed to his fibromyalgia.  And the Board, in turn, is 
granting service connection for the fibromyalgia in this 
decision.  So practically speaking, for all intents and 
purposes, he will be compensated for the muscle impairment 
anyway - just not for the spasm, itself, since the 
preponderance of the evidence is unfavorable concerning this 
specific manifestation.  See 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.



Fatigue

The veteran's service medical records do not mention any 
complaint of fatigue, nor did any service department examiner 
report any clinical findings or diagnosis indicative of 
fatigue.  

The post-service medical records note the veteran's complaint 
of fatigue.  But no post-service examiner has reported any 
objective clinical findings indicative of fatigue and no 
examiner has listed a diagnosis of any disorder specifically 
manifested by fatigue.  However, as noted above, the August 
2002 examiner seemed to indicate the veteran's constant 
fatigue is a manifestation of his fibromyalgia - which, 
again, is being service connected in this decision.

The Board finds, however, that service connection is not 
established for a disorder manifested by fatigue on the basis 
of direct service incurrence, inasmuch as there is no 
evidence of fatigue during service or for many years after.  
In addition, to the extent the veteran's reported constant 
fatigue already has been considered in conjunction with 
establishing his entitlement to service connection for 
fibromyalgia, it would constitute impermissible pyramiding to 
also consider this very same symptom in establishing a 
separate ratable disability under the provisions of § 3.317.  
See 38 C.F.R. § 4.14 (2005), VA's anti-pyramiding regulation.

Therefore, the Board concludes that service connection for 
fatigue is not established, either on the basis of direct 
service incurrence or under the provisions of 38 C.F.R. 
§ 3.317.  For the reasons and bases discussed, the 
preponderance of the evidence is unfavorable, so the 
provisions of § 5107(b) and § 3.102 are not applicable.  



Joint pain

During service, the veteran complained of pain in various 
joints - but in particular, in the thoracic and cervical 
segments of his spine, both knees, and his right elbow.  As 
mentioned, service connection already has been established 
for residuals of an injury to his cervical spine.  This grant 
included any associated headaches.  He injured his right knee 
in 1986, and again in 1987, and his right elbow in 1985.  The 
service records do not reflect any subsequent complaints of 
knee or elbow pain or other complaints.  The service medical 
records do show that he lacerated his right elbow in March 
1990, but those records do not reflect any complaints of pain 
in the elbow joint.  

The August 2002 examiner, who evaluated the veteran after 
service, listed a diagnosis of chronic recurring pain 
syndrome in his entire spine and large joints.  And another 
examiner in April 2004 noted increasing joint complaints.  
The August 2002 examiner's report, however, appeared to use 
the veteran's joint pain complaints to diagnose "suspected 
fibromyalgia syndrome."  So, again, to the extent his 
current multiple-joint pains are part and parcel of his 
fibromyalgia, they cannot be used to establish his 
entitlement to service connection for a separate disorder 
manifested by joint pain, for the same reasons as stated 
above about the prohibition against pyramiding.  See 
38 C.F.R. § 4.14.  See, too, Esteban v. Brown, 6 Vet. App. 
259 (1994).

The Board finds that service connection for a chronic 
disorder manifested by joint pain is not established on the 
basis of direct service incurrence.  38 U.S.C.A. §§ 1110, 
1131.  The Board also finds that the criteria for 
service connection for joint pain under the provisions of 
§ 3.317 are not met.  Therefore, service connection for joint 
pain must be denied because the preponderance of the evidence 
is unfavorable, meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102.



Intervertebral disc protrusion at L4-5 and prolapse at L5-S1

The veteran's service medical records indicate he injured his 
neck and cervical spine on several occasions during service 
- including in an automobile accident in 1990 in which he 
sustained a cervical spine fracture.  The service medical 
records are silent, however, concerning any injury, abnormal 
clinical findings, or other complaints regarding his lumbar 
or lumbosacral spine (i.e., low back).

The post-service medical records reveal that MRI's in 1999 
and 2001 showed protrusion and prolapse of intervertebral 
discs at L4-5 and L5-S1.  However, no examiner has offered an 
opinion that the lumbar and lumbosacral disc disease, first 
shown many years after service, is related in any way to the 
injuries the veteran sustained during service - including in 
the motor vehicle accident.

In the absence of medical evidence of lumbar or lumbosacral 
intervertebral disc disease during service or for several 
years after, and without any medical evidence linking the 
current lumbar and lumbosacral intervertebral disc disease to 
an injury or disease in service, the preponderance of the 
evidence is unfavorable and this claim must be denied.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .")  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Blood poisoning

The veteran's service medical records note two incidents of 
treatment for insect bites.  One bite became infected and 
required hospitalization.  The records do not reflect any 
incident of blood poisoning.  

The post-service treatment and examination reports do not 
contain any complaints, clinical findings, or diagnosis of 
blood poisoning.  The records are also silent for any 
residuals of the insect bites sustained in service.  So 
service connection is not warranted as the preponderance of 
the evidence is unfavorable.  See, e.g., 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
See, too, Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Lou Gehrig's Disease

The veteran's service medical records do not mention Lou 
Gehrig's Disease or Amyotrophic Lateral Sclerosis (ALS).  

A private examiner in December 2002 diagnosed generalized 
fasciculations.  He also indicated the differential diagnosis 
for such a manifestation would include ALS.  But this 
examiner also stated there was no indication of this disorder 
on that day's examination.  In short, there is no medical 
evidence that any examiner has confirmed the veteran now has 
(or has ever had) ALS or Lou Gehrig's Disease.

In the absence of medical evidence confirming the veteran 
currently has ALS or Lou Gehrig's Disease, service connection 
must be denied because he has not established he has the 
condition claimed - much less as a result of his service 
in the military.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).


ORDER

Service connection for fibromyalgia is granted.  

Service connection for sleep apnea, including as due to 
undiagnosed illness, is denied.  

Service connection for muscle spasm, including as due to 
undiagnosed illness, is denied.  

Service connection for fatigue, including as due to 
undiagnosed illness, is denied.  

Service connection for joint pain, including as due to 
undiagnosed illness, is denied.  

Service connection for intervertebral disc protrusion at L4-5 
and prolapse at L5-S1 is denied.  

Service connection for blood poisoning is denied..  

Service connection for Lou Gehrig's Disease (ALS) is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


